FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 7, 2022

                                     No. 04-21-00460-CR

                                 Andon Joseph SAMBRANO,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                     From the 452nd District Court, Kimble County, Texas
                               Trial Court No. 2020-DCR-1025
                       Honorable Robert Rey Hofmann, Judge Presiding


                                        ORDER
        Pending before the court is a motion to withdraw as counsel filed by M. Patrick Maguire,
counsel for appellant. Mr. Maguire seeks to withdraw as appellant’s counsel because he has
been elected judge of the 198th Judicial District Court. We hold Mr. Maguire’s motion to
withdraw as counsel under advisement. In the meantime, we ORDER the trial court to appoint
substitute appellate counsel for appellant no later than December 14, 2022 and ORDER the
trial court to file a supplemental clerk’s record in this court no later than December 16, 2022,
which shall include the order appointing substitute appellate counsel for appellant.

       It is so ORDERED on December 7, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT